
	

113 HR 5315 IH: To authorize the President to transfer certain military equipment to the Government of Ukraine, and for other purposes.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5315
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Burgess introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To authorize the President to transfer certain military equipment to the Government of Ukraine, and
			 for other purposes.
	
	
		1.Lease of certain military equipment to the Government of Ukraine
			(a)In generalNotwithstanding any other provision of law limiting the assistance to be provided under this
			 section, the President is authorized to transfer to the Government of
			 Ukraine upon that Government’s request, as appropriate, the following
			 defense articles, services, and training:
				(1)Anti-tank weapons and ammunition.
				(2)Anti-aircraft weapons and ammunition.
				(3)Crew weapons and ammunition.
				(4)Small arms and ammunition, including pistols, submachine guns, assault rifles, grenade launchers,
			 machine guns, and sniper rifles.
				(5)Mine Resistant Ambush Protected vehicles.
				(6)High Mobility Multipurpose Wheeled Vehicles.
				(7)Inflatable boats.
				(8)Body armor.
				(9)Fire control, range finder, optical and guidance and control equipment.
				(10)Explosive disposal and improvised explosive device detection equipment.
				(11)Mine detection equipment.
				(12)Chemical, biological, radiation, and nuclear detection, testing, and protection equipment.
				(13)Communications, logistic, combat support, medical equipment, rations, specialized equipment, and
			 other defense articles, services, and training requested by the Government
			 of Ukraine that the President determines to be appropriate.
				(b)Form of transfer of defense articlesThe transfer of defense articles under subsection (a) shall be on a lease basis under chapter 6 of
			 the Arms Export Control Act (22 U.S.C. 2796 et seq.).
			(c)LimitationThe transfer of defense articles under subsection (a) shall be limited to defense articles that
			 have been removed from Iraq or Afghanistan and otherwise meet the
			 requirements under chapter 6 of the Arms Export Control Act (22 U.S.C.
			 2796 et seq.) and other applicable provisions of law.
			2.Rule of constructionNothing in this Act shall be construed as authorizing the use of military force under the
			 Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541
			 note).
		
